          Case 8-20-08049-ast           Doc 23     Filed 06/09/21      Entered 06/09/21 10:15:12




ROSEN & ASSOCIATES, P.C.
Counsel to Arvind Walia and
  Niknim Management Inc.
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
    In re:
                                                                    Chapter 11
    ORION HEALTHCORP, INC. et al.,

                             Debtors.                               Case No. 18-71748 (AST)
    HOWARD M. EHRENBERG, IN HIS
    CAPACITY AS LIQUIDATING TRUSTEE OF
    ORION HEALTHCORP, INC., ET AL.,

                             Plaintiff,                             Adv. Proc. No. 20-08049 (AST)
    v.

    ARVIND WALIA; NIKNIM MANAGEMENT
    INC.,

                             Defendants.


         ANSWER TO FIRST AMENDED COMPLAINT AND AFFIRMATIVE DEFENSES

                   Defendants Arvind Walia (“Mr. Walia”) and Niknim Management Inc.

(collectively, “Defendants”), through their counsel, Rosen & Associates, P.C., as and for their

answer (the “Answer”) to the First Amended Complaint for Avoidance and Recovery of: (1)

Fraudulent Transfers; (2) Preferential Transfers; (3) Recovery of Avoided Transfers; (4)

Objection to Claim No. 10067; Pursuant to 11 U.S.C. §§ 502, 544, 547, 548 and 550 dated May

26, 2020 [Adv. Proc. Doc. No. 22] (the “Amended Complaint”),1 filed by Howard M. Ehrenberg,



1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Amended
    Complaint.
      Case 8-20-08049-ast        Doc 23      Filed 06/09/21     Entered 06/09/21 10:15:12




in his capacity as liquidating trustee of the estates of Orion HealthCorp, Inc., et al. (“Plaintiff”),

respectfully represent as follows:

                                     AS TO THE PARTIES

               1.      Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegation contained in paragraph “1” of the Amended Complaint.

               2.      Defendants admit that Mr. Walia is an individual resident of the state of

New York and deny the remaining allegation in paragraph “2” of the Amended Complaint.

               3.      Defendants admit the allegations contained in paragraph “3” of the

Amended Complaint.

               4.      Defendants deny the allegations contained in paragraph “4” of the Amended

Complaint.

                                       AS TO STANDING

               5.      To the extent the allegations in paragraphs “5” through “8” purport to cite

or summarize publicly filed documents, Defendants respectfully refer the Court to the actual cited

documents for a complete and accurate statement of their contents. Otherwise, Defendants lack

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

paragraphs “5” through “8” of the Amended Complaint.

                            AS TO JURISDICTION AND VENUE

               6.      Defendants neither admit nor deny the allegations contained in paragraphs

“9” through “12” of the Amended Complaint, as such allegations are legal conclusions to which

no response is required; however, Defendants do not consent to the entry of final orders or

judgments by this Court.




                                                  2
      Case 8-20-08049-ast       Doc 23     Filed 06/09/21     Entered 06/09/21 10:15:12




                        AS TO BASIS FOR RELIEF REQUESTED

              7.      Defendants admit that Plaintiff purports to have brought this action pursuant

to the authority cited in paragraph “13” of the Amended Complaint. To the extent the allegations

in paragraph “13” state legal conclusions, no responsive pleading is required. Otherwise, except

as expressly admitted herein, Defendants deny the allegations contained in paragraph “13” of the

Amended Complaint.

              8.      Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “14” of the Amended Complaint.

              9.      Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraphs “15” and “16” of the Amended Complaint.

              10.     Defendants admit that, in or about 2015 or earlier, Mr. Walia was the

majority shareholder and Chief Executive Officer of Porteck Corporation prior to its acquisition

by Physicians Practice Plus, LLC. To the extent the term “Portech Corporation,” as used in

paragraph “17” of the Amended Complaint, was intended to refer to any entity other than Porteck

Corporation, Defendants deny the allegations contained in paragraph “17” of the Amended

Complaint.

              11.     Defendants admit that, on or around March 2015, Porteck Corporation was

acquired by Physicians Practice Plus, LLC. To the extent the term “Portech Corporation,” as used

in paragraph “18” of the Amended Complaint, was intended to refer to any entity other than

Porteck Corporation, Defendants deny the allegations contained in paragraph “18” of the Amended

Complaint and, except as expressly admitted herein, deny the remaining allegations contained in

paragraph “18” of the Amended Complaint.




                                                3
      Case 8-20-08049-ast        Doc 23    Filed 06/09/21     Entered 06/09/21 10:15:12




               12.     Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “19” of the Amended Complaint.

               13.     Defendants admit the allegations contained in paragraphs “20” and “21” of

the Amended Complaint.

               14.     Defendants admit the allegations contained in paragraph “22” of the

Amended Complaint.

               15.     Defendants admit the allegation in paragraph “23” that Mr. Walia filed a

claim against the Debtors’ estates.

               16.     To the extent the allegations in paragraph “24” purport to cite or summarize

publicly filed documents, Defendants respectfully refer the Court to the actual cited documents for

a complete and accurate statement of their contents. Otherwise, Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph “24” of the Amended Complaint.

                            AS TO FIRST CLAIM FOR RELIEF

               17.     Defendants repeat, re-allege and incorporate by reference their responses to

paragraphs “1” through “24” of the Amended Complaint as if fully set forth herein.

               18.     Defendants deny the allegations contained in paragraphs “26” through “29”

of the Amended Complaint.

                          AS TO SECOND CLAIM FOR RELIEF

               19.     Defendants repeat, re-allege and incorporate by reference their responses to

paragraphs “1” through “29” of the Amended Complaint as if fully set forth herein.

               20.     Defendants deny the allegations contained in paragraphs “31” through “33”

of the Amended Complaint.

                                                4
      Case 8-20-08049-ast       Doc 23    Filed 06/09/21     Entered 06/09/21 10:15:12




                           AS TO THIRD CLAIM FOR RELIEF

                21.   Defendants repeat, re-allege and incorporate by reference their responses to

paragraphs “1” through “33” of the Amended Complaint as if fully set forth herein.

                22.   Defendants deny the allegations contained in paragraphs “35” through “41”

of the Amended Complaint.

                         AS TO FOURTH CLAIM FOR RELIEF

                23.   Defendants repeat, re-allege and incorporate by reference their responses to

paragraphs “1” through “41” of the Amended Complaint as if fully set forth herein.

                24.   Defendants deny the allegations contained in paragraphs “43” and “44” of

the Amended Complaint.

                           AS TO FIFTH CLAIM FOR RELIEF

                25.   Defendants repeat, re-allege and incorporate by reference their responses to

paragraphs “1” through “44” of the Amended Complaint as if fully set forth herein.

                26.   Defendants deny the allegations contained in paragraphs “45” through “49”

of the Amended Complaint.

             AS AND FOR DEFENDANTS’ FIRST AFFIRMATIVE DEFENSE

                27.   Plaintiff’s claims and each purported cause of action contained in the

Amended Complaint fail to state a claim upon which relief may be granted.

             AS AND FOR DEFENDANTS’ SECOND AFFIRMATIVE DEFENSE

                28.   The Amended Complaint should be dismissed on the basis that the transfers

referenced in Exhibit A of the Amended Complaint are excepted from recovery under 11 U.S.C. §

547(c)(2).




                                               5
      Case 8-20-08049-ast        Doc 23     Filed 06/09/21     Entered 06/09/21 10:15:12




             AS AND FOR DEFENDANTS’ THIRD AFFIRMATIVE DEFENSE

                 29.   The Amended Complaint should be dismissed on the basis that the transfers

referenced in Exhibit A of the Amended Complaint are excepted from recovery under 11 U.S.C. §

547(c)(4).

           AS AND FOR DEFENDANTS’ FOURTH AFFIRMATIVE DEFENSE

                 30.   The Amended Complaint should be dismissed on the basis that the Debtors

received reasonably equivalent value and fair consideration in exchange for the transfers

referenced in Exhibit A of the Amended Complaint, such that they are not voidable under 11 U.S.C.

§ 548(a)(1)(B) and N.Y. Debt. & Cred. Law § 273.

               AS AND FOR DEFENDANTS’ FIFTH AFFIRMATIVE DEFENSE

                 31.   Plaintiff’s claims are barred for lack of personal jurisdiction over

Defendants in this Court.

               AS AND FOR DEFENDANTS’ SIXTH AFFIRMATIVE DEFENSE

                 32.   Plaintiff’s claims are barred in whole or in part because Plaintiff lacks

standing to assert the claims contained in the Amended Complaint.

           AS AND FOR DEFENDANTS’ SEVENTH AFFIRMATIVE DEFENSE

                 33.   Plaintiff’s claims are barred in whole or in part by the applicable statute of

limitations.

             AS AND FOR DEFENDANTS’ EIGHTH AFFIRMATIVE DEFENSE

                 34.   Plaintiff’s claims are barred in whole or in part due to insufficiency of

process.




                                                 6
      Case 8-20-08049-ast         Doc 23     Filed 06/09/21     Entered 06/09/21 10:15:12




           AS AND FOR DEFENDANTS’ NINTH AFFIRMATIVE DEFENSE

                35.     Plaintiff’s claims are barred in whole or in part due to insufficiency of

service of process.

           AS AND FOR DEFENDANTS’ TENTH AFFIRMATIVE DEFENSE

                36.     Plaintiff’s claims must be dismissed based upon documentary evidence or

lack thereof.

        AS AND FOR DEFENDANTS’ ELEVENTH AFFIRMATIVE DEFENSE

                37.     Plaintiff’s claims are barred by the doctrine of waiver.

         AS AND FOR DEFENDANTS’ TWELFTH AFFIRMATIVE DEFENSE

                38.     Plaintiff’s claims are barred in whole or in part by the doctrine of res

judicata and/or collateral estoppel.

       AS AND FOR DEFENDANTS’ THIRTEENTH AFFIRMATIVE DEFENSE

                39.     Plaintiff’s claims are barred in whole or in part by the doctrine of laches

and/or unclean hands.

                                 RESERVATION OF RIGHTS

                40.     Defendants reserve all rights to amend this Answer, raise any additional

defenses, cross-claims, and third-party claims not asserted herein of which they may become aware

through discovery or other investigation, as may be appropriate at a later time.

                                  *               *              *

                WHEREFORE, Defendants respectfully request that this Court enter an order:

                (1)     dismissing the Amended Complaint with prejudice;
                (2)     awarding Defendants all costs and expenses incurred in defending this
                        action including attorneys’ fees as permitted by law; and
                (3)     granting such other and further relief as this Court deems just and proper.

                                                  7
     Case 8-20-08049-ast    Doc 23   Filed 06/09/21   Entered 06/09/21 10:15:12




Dated: New York, New York
       June 9, 2021


                                             ROSEN & ASSOCIATES, P.C.
                                             Counsel to Arvind Walia and
                                               Niknim Management Inc.

                                             By: /s/ Sanford P. Rosen
                                                     Sanford P. Rosen
                                                     Paris Gyparakis
                                             747 Third Avenue
                                             New York, NY 10017-2803
                                             (212) 223-1100




                                         8
